Citation Nr: 0331102	
Decision Date: 11/10/03    Archive Date: 11/17/03

DOCKET NO.  02-15 008A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, 
New Jersey


THE ISSUE

Entitlement to an initial evaluation in excess of ten 
percent for residuals of a fracture of the right mandible 
with paresthesia in the mandibular division of the 5th 
cranial nerve.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Emily B. Redman, Associate Counsel





INTRODUCTION

The veteran served on active duty from March 1959 to August 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision, which 
assigned a 10 percent evaluation for residuals of a fracture 
of the right mandible with paresthesia, after granting 
service connection for this disability.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] 
and the regulations implementing it are applicable to the 
issue on appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  They also 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.

As a preliminary matter, the Board notes that the record 
does not reflect that the RO has complied with the 
notification requirements of the VCAA or the implementing 
regulations.

In addition, according to an October 2000 VA progress note, 
the veteran may be receiving Social Security Administration 
(SSA) disability benefits.  As records in the possession of 
the SSA could be supportive of the veteran's claim, they 
should be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 
363 (1992); Masors v. Derwinski, 2 Vet. App. 181 (1992).

The Board further notes that the veteran has not been 
provided a VA examination for compensation purposes since 
March 2001.

In light of these circumstances, the case is REMANDED to the 
RO for the following action:

1.  The RO should send the veteran a 
letter providing the notice required 
under 38 U.S.C.A. § 5103.  The RO should 
inform the veteran that any evidence and 
information submitted in response to the 
letter must be received by the RO within 
one year of the date of the RO's letter 
and that he should inform the RO if he 
desires to waive the one-year period for 
response.  

2.  The RO should then undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO is 
unable to obtain any pertinent evidence 
identified by the veteran, it should so 
inform the veteran and his 
representative and request them to 
submit the outstanding evidence. 

3.  The RO should also obtain a copy of 
any SSA decision awarding the veteran 
disability benefits and a copy of the 
record upon which the decision was 
based.  

4.  The RO should then afford the 
veteran oral and neurological 
examinations to determine the nature and 
extent of all current residuals of the 
fracture of the veteran's right 
mandible.  The claims folder must be 
made available to and reviewed by the 
examiners and all indicated studies 
should be informed.  The RO should 
ensure that all information required for 
rating impairment of the mandible and 
impairment of the 5th cranial nerve is 
provided by the examiners.  

5.  Thereafter, the RO should undertake 
any other indicated development to 
comply with the VCAA and implementing 
regulations.  

6.  Thereafter, the RO should 
readjudicate the issue on appeal, taking 
into account all applicable diagnostic 
codes.  If any benefit sought on appeal 
is not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
afford the veteran and his 
representative an appropriate 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 


4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




